Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.


Response to Arguments

Applicant’s arguments, with respect to claims directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-17 has been withdrawn. 

Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-17 has been withdrawn. 



Allowable Subject Matter

Claims 1-17 are allowed over the prior art of record.

tonight?” determines second search term “tonight” as a timing category, [0080], “control of home security devices found in the household such as motion detectors, alarm systems, surveillance cameras” associated with user, where search query "Pan the front porch camera to the left" also represents a third search term that falls within device category), wherein the location information includes approximated locations of the media device (see [0025], “What is the current setting for the master bedroom?” where system tracking devices in “master bedroom” represents location information for devices).  The system responds by identifying associated devices and available content responsive to the user query (see [0077], query system that has “control of televisions and other home entertainment devices” associated with user and where request to “Play Mozart’s Concerto” represents determining media content for playback and query "What's on Turner Classic tonight?" will play requested content on user’s associated devices at requested time).

search query, and recommendations may be generated in response to the entry of the search query”, [0027], [0034], “content-based recommendation approach is to make recommendations based on a combination of genre data (e.g., from an electronic program guide (EPG) provider) and ratings-based popularity data”).  Once a recommendation is selected, it is displayed on a recommendation interface (see [0024], [0027], [0034], [0037], “displays that provide recommendations to the user”).

The prior art of record, alone or in combination with each other, does not expressly disclose receiving, using a hardware processor, a search query from a user having a user account; determining, using the hardware processor, location information associated with the user account and device information associated with the user account, wherein the device information is associated with a media device, wherein the location information includes approximated locations of the media device, and wherein at least one of the approximated locations is a home location of the user account; determining, using the hardware processor, that a first search term within the search query falls within a location category that implies a location that corresponds with the home location associated with the user account, a second search term within the search query falls within a timing category that implies a time 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169